DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1, 3, 4, 6-11 and 13.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.

Applicants' arguments, filed 06/27/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "at least a mixture of metal oxides" in the antepenultimate line.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites at least a mixture of two metal oxides. It is unclear whether the “at least a mixture of metal oxides” comprises two metal oxides or more than two metal oxides. 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation nacres, mica synthetic fluorphlogopite, and calcium sodium borosilicate, and the claim also recites at least a mixture of metal oxides and nacre which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation at least 45% multilayered reflecting particle, and the claim also recites at least 45%, at least 47% or at least 50% and less than 70%, less than 65%, or less than 60% at least a mixture of metal oxides and nacre (i.e. multilayered reflecting particle), which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 6-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2017/0042774, Feb. 16, 2017).
	Shimizu et al. disclose a composition comprising at least one microcapsule containing at least one encapsulated releasable material(s), said microcapsule comprising at least one core and at least one layered coating surrounding said core, and said encapsulated releasable material(s) being at least one reflective particle, and being only released from said microcapsule(s) when said composition is applied onto a keratin material, such as keratin fibers or skin (abstract). The core is an organic core (¶ [0060]). The core comprises at least one monosaccharide or its derivatives, in particular a monosaccharide-polyol selected from mannitol, erythritol, xylitol, sorbitol, and mixtures thereof (¶ [0077]). In a preferred embodiment, the microcapsule comprises an inner layer (i.e. first laminated coating) and an outer layer (i.e. second laminated coating) (¶ [0071] and [0072]). The encapsulated reflective particle(s) may only be present in the inner layer (i.e. first laminated coating) of the microcapsule (¶ [0055]). Preferably the microcapsule comprises at least 60% or between 30 and 80% by weight reflective particle(s) relative to the weight of the microcapsule (¶ [0068]). The reflective particle(s) may be multilayer interference pigments (claim 39). Nacres are examples of suitable multilayer interference pigments (¶ [0244]). Examples of nacres include mica titanium coated with iron oxide. Mica titanium means mica coated with TiO2 (¶ [0247]). The total reflective particle content that is encapsulated and non-encapsulated ranges from 0.1% to 95% by weight based on the weight of the composition (¶ [0630]). The composition may comprise from 0.01% to 40% by weight of pigments relative to the total weight of said composition (¶ [0645]). The term “pigments” should be understood as meaning white or colored, mineral or organic particles that are insoluble in an aqueous solution, which are intended to color and/or opacify the composition containing them (¶ [0644]). Advantageously, the pigments are iron oxides and/or titanium dioxides (¶ [0652]). The outer layer (i.e. second laminated coating) may comprise titanium dioxide and iron oxide (¶ [1018]). A process of preparing the microcapsules is further disclosed. The process includes: preparing aqueous solution containing water and a first hydrophilic polymer; dispersing reflective particles in the aqueous solution; forming an inner layer on a core with the aqueous solution in which the reflective particles are dispersed; forming an intermediate layer solution containing water, a second hydrophilic polymer, and a pigment; and forming an outer layer on the intermediate layer with an outer layer solution containing water and a third hydrophilic polymer, provided that the aqueous solution advantageously does not include any hydrophobic solvent (¶ [0031] – [0036]). 
	Shimizu et al. is not anticipatory insofar as not specifically disclosing wherein the outer layer (i.e. second laminated coating) comprises at least 10% to 40% titanium dioxide. 
	However, Shimizu et al. disclose wherein the outer coating (i.e. second laminated coating) may comprise titanium dioxide and wherein the amount of titanium dioxide for the composition may be from 0.01% to 40%. As such, it would have been obvious to one of ordinary skill in the art to have arrived at the claimed amount of titanium dioxide from the teachings of Shimizu et al. Furthermore, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  
	In regards to instant claim 1 reciting a composition for cosmetic raw material, this is merely a recitation of the intended use of the composition. The composition of Shimizu et al. is applied onto a keratin material and thus may be used for cosmetic raw material, whether the prior art recognizes such use or not.   
	In regards to instant claim 4 reciting 0.1% to 5% multilayered reflecting particles with respect to the total weight of the composition, Shimizu et al. disclose wherein the total reflective particle content that is encapsulated and non-encapsulated ranges from 0.1% to 95% by weight based on the weight of the composition. Thus, it would have been obvious to one of ordinary skill in the art to have arrived at the claimed amount of multilayered reflective particles from the teachings of Shimizu et al. 
	In regards to instant claim 8 reciting between 1% and 7% metal oxides, Shimizu et al. disclose wherein the composition may comprise from 0.01% to 40% by weight of pigments relative to the total weight of said composition, wherein suitable pigments include titanium dioxide and iron oxide, and wherein the outer layer (i.e. second laminated coating) may comprise titanium dioxide and iron oxide. As such, it would have been obvious to one of ordinary skill in the art to have arrived at the claimed amount of metal oxides in the second laminated coating from the teachings of Shimizu et al. 
	In regards instant claim 10 reciting wherein the weight ratio between the total content of iron oxide(s) and the total content of titanium dioxide in the microcapsules ranges between 0.25 and 0.85, Shimizu et al. disclose wherein the composition may comprise from 0.01% to 40% by weight of pigments relative to the total weight of said composition and wherein suitable pigments include iron oxide and titanium dioxide. As such, it would have been obvious to one of ordinary skill in the art to have arrived at the claimed weight ratio from the teachings of Shimizu et al. 
	In regards to instant claim 11 reciting wherein the weight ratio between the total content of multilayered reflecting particles and the total amount of pigments is of at least 0.50, Shimizu et al. disclose between 30 and 80% by weight reflective particle(s) and 0.01% to 40% by weight of pigments. As such, it would have been obvious to one of ordinary skill in the art to have arrived at the claimed weight ratio from the teachings of Shimizu et al.

 Response to Arguments
	 Applicant argues that Shimizu in paragraph [630] indicates the quantity of reflective particles including a non-encapsulating quantity. On the other hand, the present invention provides encapsulated metal oxide in high quantity by an efficient process.
	The Examiner does not find Applicant’s argument to be persuasive. Instant claim 1 recites at least 45% with respect to the total weight of a microcapsule of multilayered reflecting particles. As discussed in the rejection, Shimizu discloses wherein the microcapsule comprises at least 60% or between 30 and 80% by weight reflective particle(s) relative to the weight of the microcapsule. Thus, the claimed amount of reflective particles overlaps with the amount disclosed in the prior art. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05.  This MPEP section states wherein to overcome a prima facie case of obviousness, there needs to be a showing that the range is critical, that the prior art teaches away, that the claimed parameter was not recognized as result-effective, or that the claimed parameter is disclosed in a very broad range in the prior art. Applicant has not shown either of these. Therefore, the rejection is maintained. 

Conclusion
Claims 1, 3, 4, 6-11 and 13 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612